Citation Nr: 0504752	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  04-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to basic eligibility 
for Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The appellant has no verified United States military service.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2004, it was remanded to the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, the Republic of the Philippines for additional 
development.  Following the completion of the requested 
development, a supplemental statement of the case was issue 
in December 2004, and the case was returned to the Board for 
further appellate review.  

The claimant's appeal has been advanced on the Board's docket 
on the basis of his age.  38 U.S.C.A. § 7101 (West 2002); 
38 C.F.R. § 20.900 (c) (2004).

FINDINGS OF FACT

1.  By a decision in January 1997, the Board denied the 
appellant's claim of entitlement to basic eligibility for VA 
disability benefits.  The appellant did not file an appeal of 
that decision.  

2.  Additional evidence received subsequent to January 1997 
decision, when viewed in the context of all the evidence, is 
either cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to basic eligibility for VA disability 
benefits.


CONCLUSION OF LAW

Evidence received subsequent to the January 1997 decision 
wherein the Board denied entitlement to basic eligibility for 
Department of Veterans Affairs Benefits is not new and 
material, and the appellant's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 107, 5103, 5103A, 5107, 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.156(a), 20.302(a), 
20.1100, 20.1104, 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

The VCAA now requires VA to assist a claimant in developing 
all facts pertinent to a claim for VA benefits, including a 
medical opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the VCAA of 2000.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The duty to notify provisions of the VCAA of 2000 and 
implementing regulations apply to claims to reopen based on 
new and material evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board finds that, in this appellant's case, the 
requirements of the VCAA of 2000 and implementing regulations 
have been met.  In the rating decision and statement of the 
case the RO advised the appellant of what must be 
demonstrated to reopen and substantiate on the merits the 
claim of entitlement to basic eligibility for VA disability 
benefits.  

The issue considered herein on appeal is that of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to basic eligibility for VA disability 
benefits.  As will be explained in greater detail below, 
however, given the nature of the underlying issue, it is the 
law, and not the evidence, that is dispositive.  




Consequently, the Board finds that no reasonable possibility 
exists that obtaining additional evidence would aid in the 
establishment of basic eligibility for VA disability 
benefits.  Accordingly, no further notice to the appellant or 
assistance in acquiring additional evidence is required by 
the new statute and regulations.  


Analysis

By a decision in January 1997, the Board denied the 
appellant's claim for entitlement to basic eligibility for VA 
disability benefits.  The basis for the denial was that the 
appellant had no verified service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
and as such did not achieve the status of a "veteran" and 
therefore, did not have qualifying military service for the 
purpose of conferring basic eligibility upon the appellant 
for VA disability benefits.  

The appellant was timely notified of the adverse decision, 
but did not file an appeal of that decision with the United 
States Court of Appeals for Veterans Claims (CAVC).  This 
decision became final.  See 38 U.S.C.A. § 7104 (West 1991).  

A final decision under the provisions of 38 U.S.C.A. § 7104 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  

When it is determined that new and material evidence has been 
submitted, VA must reopen a previously denied claim.  See 38 
U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the VCAA of 
2000 apply to a claim to reopen a finally decided claim that 
was received on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  As the appellant in this case filed his claim 
to reopen in December 2003, subsequent to the August 29, 2001 
effective date for regulatory change of the new and material 
requirement, the changes to the definition of new and 
material evidence at 38 C.F.R. § 3.156(a) apply.  

For claims to reopen filed subsequent to August 29, 2001, new 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the Board's January 1997 determination is either 
cumulative or redundant, or by itself or in connection with 
previous evidence of record, fails to relate to an 
unestablished fact necessary to substantiate the claim, 
and/or fails to raise a reasonable possibility of 
substantiating the claim of entitlement to basic eligibility 
for VA disability benefits.  

A review of the final January 1997 Board decision, as well as 
the law pertaining to basic eligibility for VA disability 
benefits, would be helpful to a full understanding of this 
case.  

In pursuit of the claim leading to the January 1997 decision, 
the appellant had contended that he had recognized active 
service during World War II, thus, qualifying him for VA 
benefits.  In support of his contention, he had submitted 
personal statements and Philippine service records that 
showed he had service in the Philippine Commonwealth Army 
during World War II.

Governing law states that the term "veteran" is defined as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002).  "Active military, naval, and air service" 
includes active duty; "active duty" means full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a) and (b) (2004).  "Armed 
Forces" means the United States Army, Navy, Marine Corps, Air 
Force and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1(a) (2004).  Service as a Philippine Scout, a 
member of the Philippine Commonwealth Army serving with the 
Armed Forces of the United States, or as a guerrilla in the 
recognized guerrilla service, is considered active U.S. 
military service for the purpose of granting certain VA 
benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.8, 
3.9 (2004).

As found in the January 1997 Board decision, the service 
department had twice determined that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  These determinations had been 
made in 1948 and 1995.  

In the Board's 1997 decision, it was stressed that the CAVC 
has held that a service department determination as to an 
individual's service shall be binding on the VA, unless a 
reasonable basis exists for questioning it.  See Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  

In the development of the claim leading to the January 1997 
decision, the appellant had presented no evidence to cast 
doubt on the service department's determination.  Because the 
service department had determined that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces, it was determined by the Board in 
1997 that the appellant was not a "veteran" pursuant to the 
applicable regulations.  As the appellant was not a "veteran" 
under the law, it was found that he was not entitled to VA 
benefits.

In summary, the basis for the denial of the claim of 
entitlement to basic eligibility for VA disability benefits 
in January 1997 was that although the appellant had claimed 
that his service with the Philippine Army constituted active 
U.S. military service, the United States service department 
had verified that he did not have qualifying military service 
for the purpose of conferring basic eligibility upon him for 
VA disability benefits.  Essentially, the appellant has not 
presented credible evidence to contradict the service 
department's findings.

As indicated in the 1997 Board decision, the CAVC has held 
that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

Consequently, if the appellant is to reopen his claim, there 
must be received a statement from the United States service 
department to the effect that the appellant had qualifying 
military service for the purpose of conferring basic 
eligibility upon him for VA disability benefits.  

Given the restrictive nature of determining eligibility, any 
other evidence, regardless of the source, would not be new 
and material since it would not relate to an unestablished 
fact necessary to substantiate the claim, nor would it raise 
a reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for VA disability benefits.  

Although the claimant has submitted evidence of service since 
the denial in January 1997, the evidence of service submitted 
does not meet the requirements for the reopening of the 
claim, since the documents were not issued by the United 
States service department, but, rather, by the Philippine 
military, and others.  In summary, the additional evidence 
submitted by the appellant since the January 1997 denial, 
does not, from a legal standpoint, verify that the appellant 
had qualifying military service for the purpose of conferring 
basic eligibility for VA disability benefits.  No evidence 
has been received from the service department, nor has any 
evidence been received that would require verification from 
the service department.  

Therefore, the Board must find that the additional evidence 
is not new and material, since it does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to basic eligibility for VA disability 
benefits.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).  The Board concludes, for reasons 
summarized above, that the law, rather than the evidence, is 
dispositive in this case.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appellant, not having submitted new and material evidence 
to reopen the claim of entitlement to basic eligibility for 
VA disability benefits, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


